                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 NATHAN HOYE,                                     )
                                                  )
              Plaintiff,                          )   Civil Action No. 2:19-cv-01308
                                                  )
 v.                                               )   Chief United States Magistrate Judge
                                                  )   Cynthia Reed Eddy
 SCI CAMP HILL MEDICAL DEPT.,                     )
              Defendant.                          )
                                                  )

                           MEMORANDUM OPINION AND ORDER

        This prisoner action commenced on October 11, 2019, with the Court’s receipt of

Plaintiff’s Complaint. Pursuant to 28 U.S.C. § 1915A, the Court has screened the complaint

prior to service.

        Plaintiff is a Pennsylvania state prisoner currently confined at the State Correctional

Institution (“SCI”) at Camp Hill in Cumberland County, Pennsylvania. The named defendant is

SCI CAMP HILL MEDICAL DEPT. Plaintiff raises claims concerning the conditions of his

confinement at SCI Camp Hill.

        In cases, such as this one, in which subject matter jurisdiction is not founded solely on the

parties’ diversity, the federal venue statute holds venue proper only in the following districts:

        (1) a judicial district in which any defendant resides, if all defendants are residents
        of the State in which the district is located; (2) a judicial district in which a
        substantial part of the events or omissions giving rise to the claim occurred, or a
        substantial part of property that is the subject of the action is situated, or (3) if
        there is no district in which an action may otherwise be brought as provided in
        this section, any judicial district in which any defendant is subject to the court’s
        personal jurisdiction with respect to such matters.

28 U.S.C. § 1391(b). The Court finds that venue is improper in this district. First, the complaint

reflects that all of the parties are located in Camp Hill, Pennsylvania. Thus, the first requirement

has not been met. Venue is also improper under the second requirement since a “substantial
part” of the events giving rise to Hoye’s claims did not occur in the Western District of

Pennsylvania. Venue is also inappropriate under the third requirement because the defendant

cannot be found in the Western District of Pennsylvania. In sum, this district is an improper

venue under § 1391(b) for the claims brought in this lawsuit.

       Having determined that venue in this case is improper in this district, the Court must

decide whether to dismiss the case or transfer the case to a district where venue is properly laid

pursuant to 28 U.S.C. § 1406(a). That statute provides:

       The district court of a district in which is filed a case laying venue in the wrong
       division or district shall dismiss, or if it be in the interest of justice, transfer such
       case to any district or division in which it could have been brought.

A court retains the power to transfer a case from an improper venue to a proper venue even

where it lacks personal jurisdiction over the defendants. Goldlawr, Inc. v. Heiman, 369 U.S.

463, 465 (1962).

       As in initial matter, it is clear that this action could have been brought in the United

States District Court for the Middle District of Pennsylvania. Next, the Court must choose

whether to transfer the case to the Middle District of Pennsylvania or dismiss the case outright.

“In most cases of improper venue, the courts conclude that it is in the interest of justice to

transfer to a proper forum rather than to dismiss the litigation.” 14D Wright & Miller § 3827 at

540 (4th Ed. 2013); see also Holiday v. Bally’s Park Place, Inc., No. 06-4588, 2007 WL

2600877, at *2 (E.D.Pa. Sept. 10, 2007) (“Generally, transfer to a proper forum is preferable to

outright dismissal because it prevents repetitive motion practice and unnecessary costs.”). This

case is no different. Transfer in this case will save the time and expense associated with

initiating a new lawsuit. See Decker v. Dyson, 165 F. App’x 951, 954 n.3 (3d Cir. 2006) (district



                                                  2
court may sua sponte transfer under § 1406(a)).

       An appropriate Order follows.

                                        ORDER OF COURT

       AND NOW, this 15th day of October, 2019, it is hereby ORDERED that the Clerk of

Court shall TRANSFER THIS CASE to the United States District Court for the Middle District

of Pennsylvania.



                                                      s/Cynthia Reed Eddy
                                                      Cynthia Reed Eddy
                                                      Chief United States Magistrate Judge



cc:    NATHAN HOYE
       NX8604
       SCI Camp Hill
       PO Box 200
       Camp Hill, PA 17104




                                                  3
